Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Specification
Applicant has amended page 12, line 25 to change the “Bluetoothtm” to “Bluetooth”. This amendment is incorrect/improper, this reference to “Bluetoothtm” was correct, Bluetoothtm is a trademark term and should appear with the trademark symbol. The current incorrect “Bluetooth” is page 26, line 18, which states “Bluetooth” whereas is should state “Bluetoothtm”. Thus the previous objection to the specification is maintained.
Claims
	Applicants amendments to the claim have been entered. It should be noted that in the applicants “remarks” from 03/18/2021 applicant suggests that claims 9 and 11 in a way similar to claim 1 having the same elements, if reworded/rephrased. While true for most of claim 1’s elements, Claims 9 and 11 currently do not claim an element akin to “control the host vehicle to follow the ultimate target vehicle in the second driving route of the host vehicle”. ( claims 9 and 11 are the apparatus and method for an adaptive cruise control so while this resulting “following” based on the selected target is implied/understood it would still need to explicitly claimed. As for claims 9 and 11 currently, the claims would only cover the target selection and not the resulting control/following of the main vehicle) 
Response to Arguments
To summarize applicants arguments regarding the independent claims. Applicant argues that the prior art cited does not disclose the elements of “a second driving route obtained by correcting the first driving route based on road structure information comprised in the road information” and “select the target vehicle as an ultimate target vehicle based on the lateral offset”. Thus the independent claims (and their respective dependent claims) should be in condition for allowance.
Applicant’s arguments, see “remarks”, filed 03/18/2021, with respect to the rejection(s) of claim(s) 1, 9, and 11 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YUN, US20160159353, “Smart Cruise Control System for Vehicles and control method thereof” in further view of Ferguson, US20140379247, “Use of environmental information to aid image processing for autonomous vehicles”. As these new grounds rejection are based on/necessitated by the applicant’s arguments this action is made non-final.
Specification
The use of the term “Bluetooth” as found on page 26, line 18, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

The term “Bluetooth” is a trademark term and thus references to it should include the ™ symbol. Please correct the instance of it found on page 26 to include the TM symbol. Additionally applicant amendment to the specification to remove the TM from the Bluetooth on page 12 line 25 is improper and also objected to (the original use of the TM mark in that section is correct it was the later section on page 26 which was being objected to)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUN, US20160159353, “Smart Cruise Control System for Vehicles and control method thereof” in further view of Ferguson, US20140379247, “Use of environmental information to aid image processing for autonomous vehicles”.
Regarding Claim 1, YUN teaches a smart cruise control system which uses a lateral width between the trajectory of the subject/main vehicle and a potential target vehicle for  the at least one radar sensor configured to capture and process sensing data; and a controller configured to:  select a target vehicle based on object information obtained from a result of processing the sensing data,”( [0019] “A general SCC system may collect object recognition information and vehicle driving information from a sensor including a radar sensor installed in a vehicle to choose a target vehicle, and may control acceleration or deceleration of a vehicle, based on the chosen target vehicle.”); ”  determine a lateral offset based on the selected target vehicle and the second driving route, select the target vehicle as an ultimate target vehicle based on the lateral offset,”(“ [0046] That is, the target vehicle chooser 154 may choose the target vehicle according to a low choice criterion on a general road. Also, the target vehicle chooser 154 may choose the target vehicle according to a high choice criterion on a highway. [0047] The parameter associated with the choice criterion may be defined as a value which defines a region of interest (ROI) (or a driving path) of the driver's vehicle. In this case, an operation of increasing or lowering the choice criterion of the target vehicle may be achieved by tuning a size of the ROI. [0048] A parameter associated with the ROI may include, for example, a forward-looking distance and a driving path width (hereinafter referred to as a path width) corresponding to the forward-looking distance.“ Here the “driving path width” is a lateral offset from a second driving route (i.e. the “driving path”) and a target vehicle is choosen based on if it is located within the driving width (i.e. target lateral width<path width) see figures 5 and 6a below);” and control the host vehicle to follow the ultimate target vehicle ( [0003] “Generally, an SCC system denotes a system that detects a distance from a preceding vehicle by using radar installed in a vehicle and decelerates or accelerates a velocity of the vehicle based on the detected distance to maintain a safe distance from the preceding vehicle.”)
Yun however is mute to how the “driving path” is generated, instead it focuses only on target selection based on the driving path. In other words YUN teaches selection of target based on a driving route of the main vehicle, but it lacks explicit teachings for a “first” route and a “second” route that is a correction/update of the first route based on road structure information.
Ferguson et al teaches an autonomous vehicle that uses a radar and images to generate a driving path and also update it’s driving path based on detected road structures/objects/features. As applied to applicants claim Ferguson teaches: “ generate a first driving route of the host vehicle based on road information about a road on which the host vehicle runs, obtained from the result of processing the sensing data”( [0044] “The navigation and pathing system 142 may be any system configured to determine a driving path for the vehicle 100. “);” generate a second driving route obtained by correcting the first driving route based on road structure information comprised in the road information”([0044] “The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some embodiments, the navigation and pathing system 142 could be configured to incorporate data from the sensor fusion algorithm 138, the GPS 122, and one or more predetermined maps so as to determine the driving path for vehicle 100.” From earlier in Ferguson it is known that environmental structure related to lanes are used [0004] “. The method also includes comparing environmental information indicative of the lane of travel to the image data so as to determine a portion of the image data that corresponds to the lane of travel of the environment. “);
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to implement the route generation as taught by Ferguson et al as the means for generating/determining the “travel-path” of YUN. Ferguson gives motivation in paragraph [0023] ”In an example scenario, an autonomous vehicle may obtain, using a camera coupled to the vehicle, an image while the vehicle is traveling in a particular lane on a highway. In such a scenario, any obstacles (e.g., road flares, cones, other vehicles, etc.) that might interfere with the travel of the vehicle may be important to the vehicle, and the vehicle would, ideally, like to efficiently and accurately detect any such objects that are within the particular lane of travel. To detect the objects, the vehicle may determine an image map that defines or is indicative of the environment in which the vehicle is traveling--in the present scenario, an image map that defines and provides details of the highway. Using the map of the highway, the vehicle may determine a portion of the image data that represents the particular lane on the highway in which the vehicle is operating (e.g., by comparing the image map to the image data, determining lane extents, and projecting the extents of the lane into the captured image data). The determined portion of the image data may be processed by the vehicle to detect the presence of the objects or other things. The remaining portions of the image data may be ignored by the vehicle.” Thus the ability to recognize obstacles/unexpected route information and update/determine a path is helpful and nessecary for safe vehicle operation and by adding this adaptive path generation of Ferguson to YUN safer 


	Regarding Claim 2, Modified Yun teaches “The vehicle control system of claim 1, wherein the controller outputs a control signal to control a traveling speed of the host vehicle so that the host vehicle DB1/ 119834204.1U.S. Application No. 16/267,684Docket No. 123132-5236 follows the ultimate target vehicle and maintains a constant distance from the ultimate target vehicle while running on the second driving route.” (YUN [0002] “[0002] The present invention relates to a smart cruise control (SCC) system for vehicles and a control method thereof, and more particularly, to an SCC system and a control method thereof, which control acceleration or deceleration of a driver's vehicle so as to maintain a safe distance from a preceding vehicle.”)
	Regarding Claim 3, Modified Yun teaches “The vehicle control system of claim 1, wherein the controller selects, as the target vehicle, an object within the first driving route from among objects located ahead of the host vehicle.”(Yun [0043] “The target vehicle chooser 154 may tune a parameter associated with a choice of a target vehicle according to a control mode (or a road environment) determined by the mode determiner 152 and may choose a target vehicle from among preceding vehicles by using the tuned parameter.”)
	Regarding Claim 4, Modified Yun teaches “The vehicle control system of claim 1, wherein, if a road structure is detected, the controller determines a lateral width between the road structure and the first driving route and generates the second driving route.”([0023] “In an example scenario, an autonomous vehicle may obtain, using a camera coupled to the vehicle, an image while the vehicle is traveling in a particular lane on a highway. In such a scenario, any obstacles (e.g., road flares, cones, other vehicles, etc.) that might interfere with the travel of the vehicle may be important to the vehicle, and the vehicle would, ideally, like to efficiently and accurately detect any such objects that are within the particular lane of travel.” Here teaches a determination if an object is with the lane/path of travel (i.e. lateral width between route and object) and from Ferguson’s later teachings in paragraph [0044] “The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some embodiments, the navigation and pathing system 142 could be configured to incorporate data from the sensor fusion algorithm 138, the GPS 122, and one or more predetermined maps so as to determine the driving path for vehicle 100.” The logic naturally flows that when an object is detected within the drive path (i.e. determining that lateral distance of object to route< threshold) the path/route is corrected/updated (I.e. a second route is generated based on the lateral distance of the object and the original/first route.)
	Regarding Claim 6, Modified Yun teaches “The vehicle control system of claim 1, wherein the controller determines the lateral offset by determining relative location information about the target vehicle based on the second driving route.”( YUN [0059] “The target vehicle chooser 154 may determine whether a preceding vehicle exists in the forward-looking distances and the path widths 33 and 35 illustrated in FIGS. 3A and 3B, and when it is determined that the preceding vehicle exists, the target vehicle chooser 154 may choose the preceding vehicle as a target vehicle.” Here determining if the preceding vehicle is within the “path widths” is determining a leteral offset based on the potential target vehicle’s relative location to the second route (the “driving path”))
	Regarding Claim 7, Modified Yun teaches “The vehicle control system of claim 1, wherein, if the lateral offset is less than or equal to a threshold value, the controller selects the target vehicle as the ultimate target vehicle, and DB1/ 119834204.14U.S. Application No. 16/267,684Docket No. 123132-5236 wherein, if the lateral offset exceeds the threshold value, the controller does not select the target vehicle.”( YUN [0059] “The target vehicle chooser 154 may determine whether a preceding vehicle exists in the forward-looking distances and the path widths 33 and 35 illustrated in FIGS. 3A and 3B, and when it is determined that the preceding vehicle exists, the target vehicle chooser 154 may choose the preceding vehicle as a target vehicle.” Here determining if the preceding vehicle is within the “path widths” is determining a leteral offset based on the potential target vehicle’s relative location to the second route (the “driving path”) based on if the target vehicle is within the “path width” i.e. less than the lateral threshold is it set as the target vehicle, if it isn’t within the path width, i.e. exceeds lateral threshold the potential target vehicle is not selected at the target vehicle)
	Regarding Claim 8, Modified Yun teaches” The vehicle control system of claim 1, wherein the road information comprises at least one of lane information, curvature information, or the road structure information, and the object information comprises at least one of location information, speed information, or appearance information about an object.”( ”(Ferguson [0044] “The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some embodiments, the navigation and pathing system 142 could be configured to incorporate data from the sensor fusion algorithm 138, the GPS 122, and one or more predetermined maps so as to determine the driving path for vehicle 100.” From earlier in Ferguson it is known that environmental structure related to lanes are used in Ferguson [0004] “. The method also includes comparing environmental information indicative of the lane of travel to the image data so as to determine a portion of the image data that corresponds to the lane of travel of the environment. “);
Regarding Claim 9, YUN teaches a smart cruise control system which uses a lateral width between the trajectory of the subject/main vehicle and a potential target vehicle for determination of a target vehicle for cruise control. As mapped to applicant’s claim YUN teaches: “A control apparatus of an adaptive cruise control system, the control apparatus comprising: an information collector configured to collect at least one of driving information about a host vehicle, information about an object positioned ahead of the host vehicle, or information about a road on which the host vehicle runs; a target selector configured to select a target vehicle based on the information about the object”( [0019] “A general SCC system may collect object recognition information and vehicle driving information from a sensor including a radar sensor installed in a vehicle to choose a target vehicle, and may control acceleration or deceleration of a vehicle, based on the chosen target vehicle.”); ”an offset determinator configured to determine a lateral offset based on the second driving route and object information about the target vehicle, and a target corrector configured to select the target vehicle as an ultimate target vehicle based on the lateral offset”(“ [0046] That is, the target vehicle chooser 154 may choose the target vehicle according to a low choice criterion on a general road. Also, the target vehicle chooser 154 may choose the target vehicle according to a high choice criterion on a highway. [0047] The parameter associated with the choice criterion may be defined as a value which defines a region of interest (ROI) (or a driving path) of the driver's vehicle. In this case, an operation of increasing or lowering the choice criterion of the target vehicle may be achieved by tuning a size of the ROI. [0048] A parameter associated with the ROI may include, for example, a forward-looking distance and a driving path width (hereinafter referred to as a path width) corresponding to the forward-looking distance.“ Here the “driving path width” is a lateral offset from a second driving route (i.e. the “driving path”) and a target vehicle is choosen based on if it is located within the driving width (i.e. target lateral width<path width) see figures 5 and 6a below);”
Yun however is mute to how the “driving path” is generated, instead it focuses only on target selection based on the driving path. In other words YUN teaches selection of target based on a driving route of the main vehicle, but it lacks explicit teachings for a “first” route and a “second” route that is a correction/update of the first route based on road structure information.
Ferguson et al teaches an autonomous vehicle that uses a radar and images to generate a driving path and also update it’s driving path based on detected road structures/objects/features. As applied to applicants claim Ferguson teaches: “ and to select a first driving route of the host vehicle based on the information about the road;”( [0044] “The navigation and pathing system 142 may be any system configured to determine a driving path for the vehicle 100. “);” a route corrector configured to generate a second driving route obtained by correcting the first driving route based on road structure information among the information about the road”([0044] “The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some embodiments, the navigation and pathing system 142 could be configured to incorporate data from the sensor fusion algorithm 138, the GPS 122, and one or more predetermined maps so as to determine the driving path for vehicle 100.” From earlier in Ferguson it is known that environmental structure related to lanes are used [0004] “. The method also includes comparing environmental information indicative of the lane of travel to the image data so as to determine a portion of the image data that corresponds to the lane of travel of the environment. “);
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to implement the route generation as taught by Ferguson et al as the means for generating/determining the “travel-path” of YUN. Ferguson gives motivation in paragraph [0023] ”In an example scenario, an autonomous vehicle may obtain, using a camera coupled to the vehicle, an image while the vehicle is traveling in a particular lane on a highway. In such a scenario, any obstacles (e.g., road flares, cones, other vehicles, etc.) that might interfere with the travel of the vehicle may be important to the vehicle, and the vehicle would, ideally, like to efficiently and accurately detect any such objects that are within the particular lane of travel. To detect the objects, the vehicle may determine an image map that defines or is indicative of the environment in which the vehicle is traveling--in the present scenario, an image map that defines and provides details of the highway. Using the map of the highway, the vehicle may determine a portion of the image data that represents the particular lane on the highway in which the vehicle is operating (e.g., by comparing the image map to the image data, determining lane extents, and projecting the extents of the lane into the captured image data). The determined portion of the image data may be processed by the vehicle to detect the presence of the objects or other things. The remaining portions of the image data may be ignored by the vehicle.” Thus the ability to recognize obstacles/unexpected route information and update/determine a path is helpful and nessecary for safe vehicle operation and by adding this adaptive path generation of Ferguson to YUN safer operation of YUN’s cruise control system/vehicle would be possible. Thus Modified Yun reads on all aspects of claim 9.
Regarding Claim 10, Modified Yun teaches “The control apparatus of claim 9, further comprising: a signal outputter configured to output a control signal to control a traveling speed of the host vehicle so that the host vehicle follows the ultimate target vehicle and keeps a constant distance from the ultimate target vehicle while running on the second driving route.”( (YUN [0002] “The present invention relates to a smart cruise control (SCC) system for vehicles and a control method thereof, and more particularly, to an SCC system and a control method thereof, which control acceleration or deceleration of a driver's vehicle so as to maintain a safe distance from a preceding vehicle.”)
Regarding Claim 11, YUN teaches a smart cruise control system which uses a lateral width between the trajectory of the subject/main vehicle and a potential target vehicle for determination of a target vehicle for cruise control. As mapped to applicant’s claim YUN teaches: “A method for controlling an adaptive cruise control system, the method comprising: an information collection operation of collecting at least one of driving information about a host vehicle, information about an object positioned ahead of the host vehicle, or information about a road on which the host vehicle runs; a target selection operation of selecting a target ”( [0019] “A general SCC system may collect object recognition information and vehicle driving information from a sensor including a radar sensor installed in a vehicle to choose a target vehicle, and may control acceleration or deceleration of a vehicle, based on the chosen target vehicle.”); ” n offset determination operation of determining a lateral offset based on the second driving route and object information about the target vehicle; a target correction operation of selecting the target vehicle as an ultimate target vehicle based on the lateral offset;”(“ [0046] That is, the target vehicle chooser 154 may choose the target vehicle according to a low choice criterion on a general road. Also, the target vehicle chooser 154 may choose the target vehicle according to a high choice criterion on a highway. [0047] The parameter associated with the choice criterion may be defined as a value which defines a region of interest (ROI) (or a driving path) of the driver's vehicle. In this case, an operation of increasing or lowering the choice criterion of the target vehicle may be achieved by tuning a size of the ROI. [0048] A parameter associated with the ROI may include, for example, a forward-looking distance and a driving path width (hereinafter referred to as a path width) corresponding to the forward-looking distance.“ Here the “driving path width” is a lateral offset from a second driving route (i.e. the “driving path”) and a target vehicle is choosen based on if it is located within the driving width (i.e. target lateral width<path width) see figures 5 and 6a below);” and a signal output operation of outputting a control signal to avoid the ultimate target vehicle while the host vehicle runs on the second driving route.”( (YUN [0002] “The present invention relates to a smart cruise control (SCC) system for vehicles and a control method thereof, and more particularly, to an SCC system and a control method thereof, which control acceleration or deceleration of a driver's vehicle so as to maintain a safe distance from a preceding vehicle.”)
Yun however is mute to how the “driving path” is generated, instead it focuses only on target selection based on the driving path. In other words YUN teaches selection of target based on a driving route of the main vehicle, but it lacks explicit teachings for a “first” route and a “second” route that is a correction/update of the first route based on road structure information.
Ferguson et al teaches an autonomous vehicle that uses a radar and images to generate a driving path and also update it’s driving path based on detected road structures/objects/features. As applied to applicants claim Ferguson teaches: “ and to select a first driving route of the host vehicle based on the information about the road;”( [0044] “The navigation and pathing system 142 may be any system configured to determine a driving path for the vehicle 100. “);” a route corrector configured to generate a second driving route obtained by correcting the first driving route based on road structure information among the information about the road”([0044] “The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some embodiments, the navigation and pathing system 142 could be configured to incorporate data from the sensor fusion algorithm 138, the GPS 122, and one or more predetermined maps so as to determine the driving path for vehicle 100.” From earlier in Ferguson it is known that environmental structure related to lanes are used [0004] “. The method also includes comparing environmental information indicative of the lane of travel to the image data so as to determine a portion of the image data that corresponds to the lane of travel of the environment. “);
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to implement the route generation as taught by Ferguson et al as the means for generating/determining the “travel-path” of YUN. Ferguson gives motivation in paragraph [0023] ”In an example scenario, an autonomous vehicle may obtain, using a camera coupled to the vehicle, an image while the vehicle is traveling in a particular lane on a highway. In such a scenario, any obstacles (e.g., road flares, cones, other vehicles, etc.) that might interfere with the travel of the vehicle may be important to the vehicle, and the vehicle would, ideally, like to efficiently and accurately detect any such objects that are within the particular lane of travel. To detect the objects, the vehicle may determine an image map that defines or is indicative of the environment in which the vehicle is traveling--in the present scenario, an image map that defines and provides details of the highway. Using the map of the highway, the vehicle may determine a portion of the image data that represents the particular lane on the highway in which the vehicle is operating (e.g., by comparing the image map to the image data, determining lane extents, and projecting the extents of the lane into the captured image data). The determined portion of the image data may be processed by the vehicle to detect the presence of the objects or other things. The remaining portions of the image data may be ignored by the vehicle.” Thus the ability to recognize obstacles/unexpected route information and update/determine a path is helpful and nessecary for safe vehicle operation and by adding this adaptive path generation of Ferguson to YUN safer 
Regarding Claim 12, Modified Yun teaches “The method of claim 11, wherein the target selection operation selects, as the target vehicle, an object within the first driving route from among objects located ahead of the host vehicle.”(Yun [0043] “The target vehicle chooser 154 may tune a parameter associated with a choice of a target vehicle according to a control mode (or a road environment) determined by the mode determiner 152 and may choose a target vehicle from among preceding vehicles by using the tuned parameter.”)
Regarding Claim 13, Modified Yun teaches “The method of claim 11, wherein, if a road structure is detected, the route correction operation determines a lateral width between the road structure and the first driving route and generates the second driving route.”( .”([0023] “In an example scenario, an autonomous vehicle may obtain, using a camera coupled to the vehicle, an image while the vehicle is traveling in a particular lane on a highway. In such a scenario, any obstacles (e.g., road flares, cones, other vehicles, etc.) that might interfere with the travel of the vehicle may be important to the vehicle, and the vehicle would, ideally, like to efficiently and accurately detect any such objects that are within the particular lane of travel.” Here teaches a determination if an object is with the lane/path of travel (i.e. lateral width between route and object) and from Ferguson’s later teachings in paragraph [0044] “The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some embodiments, the navigation and pathing system 142 could be configured to incorporate data from the sensor fusion algorithm 138, the GPS 122, and one or more predetermined maps so as to determine the driving path for vehicle 100.” The logic naturally flows that when an object is detected within the drive path (i.e. determining that lateral distance of object to route< threshold) the path/route is corrected/updated (I.e. a second route is generated based on the lateral distance of the object and the original/first route.)
Regarding Claim 14, Modified Yun teaches “The method of claim 11, wherein the offset determination operation determines the lateral offset by determining relative location information about the target vehicle based on the second driving route.”( YUN [0059] “The target vehicle chooser 154 may determine whether a preceding vehicle exists in the forward-looking distances and the path widths 33 and 35 illustrated in FIGS. 3A and 3B, and when it is determined that the preceding vehicle exists, the target vehicle chooser 154 may choose the preceding vehicle as a target vehicle.” Here determining if the preceding vehicle is within the “path widths” is determining a leteral offset based on the potential target vehicle’s relative location to the second route (the “driving path”))
Regarding Claim 15, Modified Yun teaches “The method of claim 11, wherein, if the lateral offset is less than or equal to a threshold value, the target correction operation selects the target vehicle as the ultimate target vehicle, and if the lateral offset exceeds the threshold value, the target correction operation does not select the target vehicle.”(  [0059] “The target vehicle chooser 154 may determine whether a preceding vehicle exists in the forward-looking distances and the path widths 33 and 35 illustrated in FIGS. 3A and 3B, and when it is determined that the preceding vehicle exists, the target vehicle chooser 154 may choose the preceding vehicle as a target vehicle.” Here determining if the preceding vehicle is within the “path widths” is determining a leteral offset based on the potential target vehicle’s relative location to the second route (the “driving path”) based on if the target vehicle is within the “path width” i.e. less than the lateral threshold is it set as the target vehicle, if it isn’t within the path width, i.e. exceeds lateral threshold the potential target vehicle is not selected at the target vehicle)

    PNG
    media_image1.png
    614
    535
    media_image1.png
    Greyscale

YUN Figures 5 and 6a, path width is lateral distance from a trajectory/route as seen in Figure. 5, when potential target is within the width (i.e. lateral distance is determined to be less that path width) it is set as the target
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modified Yun as applied to claim 4 above, and further in view of Habu, US20170066444, “Vehicle Control Apparatus”.
Regarding Claim 5, Modified Yun does teach the updating of a first route based on detected road data, as taught by Ferguson ”([0044] “The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some embodiments, the navigation and pathing system 142 could be configured to incorporate data from the sensor fusion algorithm 138, the GPS 122, and one or more predetermined maps so as to determine the driving path for vehicle 100.” From earlier in Ferguson it is known that environmental structure related to lanes are used [0004] “. The method also includes comparing environmental information indicative of the lane of travel to the image data so as to determine a portion of the image data that corresponds to the lane of travel of the environment. “.
Modified Yun’s combined prior art references (YUN and Ferguson et al) both fail to disclose/suggest that this “dynamic” updating of the driving path to the second route involves adding a “width offset” around the object.
Habu teaches such a width offset/route updating based on a detected object being within a threshold lateral distance. Habu teaches as seen in paragraph [0060]” (2) In FIG. 5, a stationary object (such as a guardrail) is present outside of the own traffic lane L1, as the obstacle B1. The driver may experience discomfort when the own vehicle M1 becomes close to even an obstacle B1 outside of the own traffic lane L1 such as this. Therefore, in this case as well, when the separation distance D between the obstacle B1 and the parallel portion W of the movement trajectory TR of the target preceding vehicle M2, which is parallel to the obstacle B1 and ranges from a point W1 to a point W2, is determined to be less than the threshold Th, the target route OT is changed to the post-change target route OT. The own vehicle M1 is then controlled to travel on the target route OT1. As a result, the own vehicle M1 can travel in a state in which a predetermined distance to the stationary object is ensured.”
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify modified Yun by implementing the new/updated route being a predetermined width/distance from an original route as taught by Habu as the means for the (Ferguson [0044]) “The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. “ of Modified Yun. One would be motivated to make such a modification/implementation as taught by Habu [0007] “According to the present exemplary embodiment, the target route can be changed so as to extend the separation distance between the obstacle and the parallel portion of the target route that is parallel to the obstacle, based on the separation distance between the obstacle and the parallel portion of the movement trajectory of the target preceding vehicle that is parallel to the obstacle. Therefore, discomfort experienced by the driver when the own vehicle avoids the obstacle can be reduced.” Thus by implementing a minimum/constant distance offset to the obstacle driver/occupant discomfort can be reduced. Thus Further modified Yun teaches all aspects of claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661